                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


APRIL MALONE and                  )
CELITRIA WATSON                   )
                                  )
     Plaintiffs,                  )
                                  )
v.                                )      No. 18-2201-MSN-tmp
                                  )
CITY OF MEMPHIS,                  )
THURMOND RICHARDSON,              )
and JONATHAN OVERLY               )
                                  )
     Defendants.                  )


            ORDER EXTENDING DISPOSITIVE MOTION DEADLINE


     Before the court is Thurmond 1 Richardson and Jonathan Overly’s

motion to extend the dispositive motion deadline. 2 (ECF No. 143.)

This motion relates to this court’s previous order regarding the

depositions of the plaintiffs. (ECF No. 140.) Some discussion of

that order is appropriate here.



1
As noted in a previous order, it is somewhat unclear what the
correct spelling of Officer Richardson’s name is from the record.
See (ECF No. 133, fn. 1.) The undersigned has adopted the spelling
from the case caption in the electronic docket and invited
Richardson’s counsel to move to correct the case caption if this
is incorrect. Richardson’s counsel has not moved to correct the
case caption but has continued to spell Officer Richardson’s name
as “Therman.” The undersigned again suggests that if Officer
Richardson’s name is “Therman,” Richardson’s counsel should move
to correct the case caption.

2Pursuant to Administrative Order No. 2013-05, this case has been
referred to the United States magistrate judge for management and
for all pretrial matters for determination or report and
recommendation, as appropriate.
       The Federal Rules of Civil Procedure require parties to a

case to appear for properly noticed depositions. See Fed. R. Civ.

P. 37(d)(1)(a). A party who believes a deposition is objectionable

can file an appropriate motion to quash the deposition. See Fed.

R.    Civ.   P.   26(c).   However,   failure    to   appear   for    a   noticed

deposition “is not excused on the ground that the discovery sought

was objectionable, unless the party failing to act has a pending

motion for a protective order under Rule 26(c).” Fed. R. Civ. P.

37(d)(1)(a)(2). These rules apply to all litigants — pro se or

otherwise.

       On January 10, 2020, the City of Memphis, Thurmond Richardson,

and Jonathan Overly noticed the depositions of Malone and Watson

for January 17, 2020. (ECF No. 127.) The parties discussed that

date by email before the depositions were noticed. (ECF No. 129.)

In that email conversation, Malone expressly agreed to a January

17, 2020 deposition. (ECF No. 129.) Watson was silent but did not

object to a January 17, 2020 deposition until after the deposition

was    noticed.    (ECF    No.   129.)   Then,   a    few   days     before   the

depositions, Malone and Watson filed a motion to compel in which

they announced “Plaintiffs cannot proceed with depositions without

the discovery responses[.]” (ECF No. 129.) Most of the discovery

responses Malone and Watson sought to compel in that motion were

about interrogatories and requests for production served in August

2019. (ECF No. 133.) In an effort to resolve this dispute without
                                 - 2 -
the    need   for   judicial   intervention,     Richardson    and   Overly’s

counsel reached out to Malone and Watson the day after they filed

their motion to compel to offer to move Malone and Watson’s

depositions back to the last day of the deposition discovery

deadline. (ECF No. 131-12.) Richardson and Overly represent in

briefing that Malone and Watson did not respond to this, but

instead filed a motion for a hearing that again made clear that

Malone    and   Watson   would    not   attend   depositions   without    the

discovery responses they wanted. (ECF No. 138.) Malone and Watson

did not attend their noticed depositions. (ECF No. 138; ECF No.

139.)

       Richardson and Overly moved for a status conference in which

they planned to ask the court to extend the deposition discovery

deadline so that they could take the depositions of Malone and

Watson. (ECF No. 138.) This is consistent with the Federal Rules.

A     scheduling    order   may    be   modified   “‘[w]hen     a    relevant

deadline cannot reasonably be met despite the diligence of the

party seeking the extension.’” Preston v. Don Baskin Truck Sales,

LLC, No. 13-CV-2782-SHL-cgc, 2015 WL 12882804, at *1 (W.D. Tenn.

Apr. 28, 2015) (quoting EEOC v. U-Haul Intern., Inc., 286 F.R.D.

322, 325 (W.D. Tenn. 2012)). Here, despite diligently attempting

to obtain the depositions of the plaintiffs, Richardson and Overly

were prevented by Malone and Watson’s refusal to show up at their

properly noticed depositions. The court thus allowed Richardson
                                - 3 -
and Overly to take Malone and Watson’s depositions out-of-time.

(ECF No. 140.)

     In a subsequent filing, Malone and Watson have expressed

disagreement with the court’s decision to not also extend the

deadline to allow the plaintiffs to take depositions. But there is

no basis for such an extension. Malone and Watson could have taken

depositions   of   the   defendants    during   the   discovery   period.

Alternatively, they could have moved to extend the deposition

discovery period before it expired, explaining specifically why

they could not take the depositions without the information they

sought in their motion to compel. Malone and Watson did neither.

As a result, the court did not allow them to take depositions out-

of-time.

     In light of the order permitting the depositions of the

plaintiffs to proceed out-of-time, Richardson and Overly ask that

the dispositive motion deadline be extended. The motion is GRANTED

AS MODIFIED. The dispositive motion deadline is extended until 30

days after the depositions of the plaintiffs are taken.

     IT IS SO ORDERED.

                                 s/ Tu M. Pham
                                 TU M. PHAM
                                 United States Magistrate Judge

                                 February 27, 2020
                                 Date



                                      - 4 -
